Order entered January 31, 2022




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-21-00791-CR

               BRANDAN ALEXANDER MUNOZ, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the 283rd Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. F20-75470-T

                                    ORDER

      Before the Court is deputy court reporter Janessa Thornell’s January 28,

2022 request for additional time to file the reporter’s record in this appeal. We

GRANT the request and ORDER the reporter’s record due by February 28, 2022.


                                            /s/   BILL PEDERSEN, III
                                                  JUSTICE